DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 12/22/21 has been entered. The amendments have overcome the previously presented drawing objections, some 112(b) rejections,  in the Office Action dated 9/23/21. Those 112(b) rejections which have not been resolved are presented again below. 

Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. The claims in question were rejected over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Bridges (US 4140180 A).
Regarding the indefiniteness rejection, application contends that the use of the term “substantially” would be understood by a person of ordinary skill in the art. The examiner respectfully disagrees and in particular notes that applicant has yet to articulate on the record how the term should be construed and/or what variation would be permitted. A mere conclusory statement that a term would be understood is insufficient, particularly where applicant has yet to articulate how the term should be understood. Para 0062 of the specification, similarly fails to provide a standard for evaluating the term substantially. The statement “a reasonable amount of deviation of the modified term such that the end result is not significantly changed” does not inform a person of ordinary skill about what is “reasonable” and “significantly changed”.  The examiner respectfully maintains the 112(b) rejections over claims 12-13 and 22-23 presented again below. 
Regarding the prior art rejection, applicant contends that the references as modified to not teach “at least one of the third distance being greater than the first reference distance, and (ii) the fourth distance being greater than the second reference distance”. The examiner respectfully asserts that it is not clear why applicant believes this to be the case. Specifically, in having the tapered conductors, tapering towards the central row (Fig 5), that claim limitation would be met. Specifically, as construed below, “the first reference distance” has been identified as being the distance between one of the transmission lines and the central row at a downhole end. The “third distance” has been identified as being the distance between one of the transmission lines and the central row at an end further uphole. By virtue of tapering towards a downhole end, this downhole end would be closer to the central row than an uphole end i.e. “at least one of the third distance being greater than the first reference distance”. This appears consistent with e.g. Applicant’s Figure 7. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term "substantially" in claims 12-13 and 22-23 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner notes the statement in Para 0062 of the specification, however, the statement intended to provide a standard for evaluating the term substantially (“a reasonable amount of deviation of the modified term such that the end result is not significantly changed”) does not inform a person of ordinary skill about what is reasonable and “significantly changed”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Bridges (US 4140180 A).

Regarding claim 1, Okoniewski teaches an apparatus for electromagnetic heating of an underground hydrocarbon formation, the apparatus comprising:
(a) an electrical power source (Claim 1, a; Fig 1, power source 10); 
(b) at least one electromagnetic wave generator for generating alternating current, the at least one electromagnetic wave generator being powered by the electrical power source (Claim 1, b, the wave generator generates an AC current; Fig 1, wave generator 14); 
(c) at least two transmission line conductors positioned in the hydrocarbon formation (Fig 1, transmission line conductors 22 and 20), the at least two transmission line conductors coupled at a proximal end to the at least one electromagnetic wave generator (Fig 1, transmission lines 22 and 20 are coupled at the uphole/proximal end to generator 14), the at least two transmission line conductors being excitable by the alternating current (Para 0029, “coupling the transmission line conductors to the electromagnetic wave generator; and applying the high frequency alternating current to excite the transmission line conductors”) to propagate a travelling wave within the hydrocarbon formation (Para 0095, “the electromagnetic wave may propagate as a travelling wave.” This occurs in the formation, Fig 1), the at least two transmission line conductors comprising a first transmission line conductor and a second transmission line conductor (Fig 1, lines 22 and 20, respectively); 
(d) at least one waveguide (Fig 1, waveguide 24, 26) for carrying the alternating current from the at least one electromagnetic wave generator to the at least two transmission line conductors (Para 0100, “waveguide 24 and 26 for carrying high frequency alternating current from the EM wave generator 14 to the transmission line conductors 20 and 22.”), each of the at least one waveguide having a proximal end and a distal end, the proximal end of the at least one waveguide being connected to the at least one electromagnetic wave generator, the distal end of the at least one waveguide being connected to at least one of the at least two transmission line conductors (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14. The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”). 
While Okoniewski teaches, “it is preferable to provide a third transmission line conductor 20 using the producer pipe of a SAGD well pair, which carries oil from production”, Okoniewski is silent on the recited particulars of the production well. 
Koolman teaches a producer well positioned between the at least two transmission line conductors (Fig 10, top figure, “producer” is located laterally between the two EM-SAGD lines) and at a greater depth than at least one of the at least two transmission line conductors to receive heated hydrocarbons via gravity (Fig 10, top figure, “producer” is located greater depth than the two EM-SAGD lines; Abstract, production occurs via “gravity drainage”); 
wherein the producer well defines a longitudinal axis, each of the at least two transmission line conductors extend along the longitudinal axis (Fig 10, top figure, “producer” and the two EM-SAGD lines extend a longitudinal axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well with its relative positioning relative to the transmission lines as disclosed by Koolman because the arrangement of Koolman “may contribute significant enhanced oil recovery at specifically less energy consumption” (Abstract). 
Okoniewski as modified is silent on the relative lateral spacing between the transmission line and the producer. 
Bridges teaches the taper of rows of transmission conductors (Fig 5, Column 8, lines 35-39). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by tapering the conductors together further from the source as disclosed by Bridges “to improve field uniformity (and consequently, heating uniformity) further from the source” (Column 8, lines 35-39).  
As a consequence of the modification Okoniewski as modified teaches wherein a proximal end of the longitudinal axis corresponds to the proximal end of the at least two transmission line conductors (Fig 1 of Okoniewsky, Fig 5 of Bridge, the uphole end of the transmission lines), 
at at least one reference location along the length of the longitudinal axis, the first transmission line conductor is laterally spaced from the producer well by a first reference distance (Fig 1, transmission line 20 at an towards an downhole end) and the second transmission line conductor is laterally spaced from the producer well by a second reference distance (Fig 1, transmission line 22 at an towards an downhole end) to generate an electromagnetic field having a reference shape and a reference position with respect to the longitudinal axis (Para 0009, the EM wave generator and transmission lines create an EM field, necessarily this has a shape and relative potion relative to the longitudinal axis), and at at least a second location along the length of the longitudinal axis and distal to the reference location (Fig 1, uphole end is distal to the “at least one reference location” which has been defined above as being downhole), the first transmission line conductor is laterally spaced from the producer well by a third distance (Fig 1, transmission line 20 at an towards an uphole end) and the second transmission line conductor is laterally spaced from the producer well by a fourth distance (Fig 1, transmission line 22 at an towards an uphole end), at least one of (i) the third distance being greater than the first reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the third distance would be greater than the first distance), and (ii) the fourth distance being greater than the second reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the fourth distance would be greater than the second distance), to generate an electromagnetic field having at least one of (i) a shape that is more elongated than the reference shape, and (ii) a different position from the reference position (Para 0009, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position).  

Regarding claim 2, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the reference location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 10 meters.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the reference location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 10 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 3, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the second location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 40 meters.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the second location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 8 meters to 40 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 4, Okoniewski further teaches wherein at a third location along the length of the longitudinal axis, the first transmission line conductor is laterally spaced from the producer well by a fifth distance (Fig 1, transmission line 20 at an towards a further downhole end) and the second transmission line conductor is laterally spaced from the producer well by a sixth distance (Fig 1, transmission line 22 at an towards a further downhole end), at least one of (i) the fifth distance being less than the first reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the fifth distance would be less than the first distance), and (ii) the sixth distance being less than the second reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the sixth distance would be less than the second distance), to generate an electromagnetic field at the third location having a third shape that is less elongated than the reference shape (Para 0009, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position; where the prior art structure is substantially identical to the claimed invention, it stands to reason that the outcome will similarly be substantially identical).  

Regarding claim 5, while Okoniewski teaches “the distance between the transmission line conductors 224 and 226 is in the range of about 1 meter to about 20 meters” (Para 00152), Okoniewski is silent on wherein at the third location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 2 meters to 8 meters.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having at the third location, the first transmission line conductor and the second transmission line conductor are laterally spaced apart by 2 meters to 8 meters because “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” and “"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”, see MPEP 2144.05(I).  

Regarding claim 6, Okoniewski further teaches wherein the third location is located at one of the proximal end of the longitudinal axis for early onset of oil production and at a distal end of the longitudinal axis for increasing a final recovery factor of the apparatus (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the third location would be towards a proximal/uphole end for early production heating).  

Regarding claim 7, while Okoniewski as modified by Koolman teaches wherein the producer well positioned at a greater depth than each of the at least two transmission line conductors (Fig 10 of Koolman, top figure, “producer” is located greater depth than the two EM-SAGD lines), Okoniewski is not explicit on the producer well positioned 2 meters to 10 meters deeper than each of the at least two transmission line conductors.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well positioned 2 meters to 10 meters deeper than each of the at least two transmission line conductors since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover positioning the producer well relatively closely would permit heated fluid to be drained into the produce while still hot, as opposed to potentially cooling and thus ineffectively flowing. 

Regarding claim 9, Okoniewski in the embodiment relied upon is silent on wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises at least one crest.  
In an alternate embodiment Okoniewski teaches a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths. This undulation result in a crest).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Okoniewski by having a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest as disclosed by an alternate embodiment in Okoniewski because “Varying depths along the hydrocarbon formation 100 can be beneficial to enhance production. For example, the transmission line conductors 228 and 230 may be positioned higher (i.e., less depth) between the vertical pipe and lower (i.e., greater depth) around the wells to take advantage of gravity or as a result of difficulties in the deployment process of maintaining a particular depth” (Para 00170). 


Regarding claim 10, Okoniewski in the embodiment relied upon is silent on wherein a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises a plurality of crests 
In an alternate embodiment Okoniewski teaches a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths. This undulation result in a plurality of crests as seen).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Okoniewski by having a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest as disclosed by an alternate embodiment in Okoniewski because “Varying depths along the hydrocarbon formation 100 can be beneficial to enhance production. For example, the transmission line conductors 228 and 230 may be positioned higher (i.e., less depth) between the vertical pipe and lower (i.e., greater depth) around the wells to take advantage of gravity or as a result of difficulties in the deployment process of maintaining a particular depth” (Para 00170). 


Regarding claim 11, Okoniewski further teaches wherein at least two crests of the plurality of crests have unequal amplitudes (Fig 22, Para 00170, conductors 228, 230 have crests at reference numerals 228 which is greater than the further downhole crest).  

Regarding claim 12, Okoniewski further teaches wherein a length that each of the plurality of crests extend along the longitudinal axis is substantially equal (Fig 22, the examiner notes a number of crests are depicted, two crests such as the last two downhole-most crests or any two crests can be selected such that the limitation of being “substantially equal” along a longitudinal axis is met).  

Regarding claim 13, Okoniewski further teaches wherein the shape of each of the plurality of crests are substantially identical (Fig 22, the examiner notes a number of crests are depicted, two crests such as the last two downhole-most crests or any two crests can be selected such that the limitation of being “substantially identical” along a longitudinal axis is met).  

Regarding claim 14, Okoniewski further teaches wherein the shape of the first transmission line conductor and the shape of the second transmission line conductor each comprise at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths and accordingly each has at least one crest as seen).  

Regarding claim 15, Okoniewski teaches a method for electromagnetically heating an underground hydrocarbon formation, the method comprising: 
(a) providing electrical power (Claim 1, a; Fig 1, power source 10) to at least one electromagnetic wave generator for generating alternating current  (Claim 1, b, the wave generator generates an AC current from the power source; Fig 1, wave generator 14); 
(b) positioning at least two transmission line conductors in the hydrocarbon formation (Fig 1, transmission line conductors 22 and 20), the at least two transmission line conductors coupled at a proximal end to the at least one electromagnetic wave generator (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14. The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”), the at least two transmission line conductors comprising a first transmission line conductor and a second transmission line conductor (Fig 1, transmission line conductors 22 and 20, respectively); 
 (d) providing at least one waveguide (Fig 1, waveguide 24, 26), each of the at least one waveguide having a proximal end and a distal end (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end.”); 
(e) connecting the at least one proximal end of the at least one waveguide to the at least one electromagnetic wave generator (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. The proximal ends of the waveguides can be connected to the EM wave generator 14.”); 
(f) connecting the at least one distal end of the at least one waveguide to at least one of the at least two transmission line conductors (Para 0100, “the waveguides 24 and 26 can have a proximal end and a distal end. […]The distal ends of the waveguides 24 and 26 can be connected to the transmission line conductors 20 and 22.”); 
(g) using the at least one electromagnetic wave generator to generate alternating current (Claim 1, b, the wave generator generates an AC current; Fig 1, wave generator 14); and 
(h) applying the alternating current to excite the at least two transmission line conductors, the excitation of the at least two transmission line conductors (Para 0029, “coupling the transmission line conductors to the electromagnetic wave generator; and applying the high frequency alternating current to excite the transmission line conductors”) being capable of propagating a travelling wave within the hydrocarbon formation (Para 0095, “the electromagnetic wave may propagate as a travelling wave.” This occurs in the formation, Fig 1).
While Okoniewski teaches, “it is preferable to provide a third transmission line conductor 20 using the producer pipe of a SAGD well pair, which carries oil from production”, Okoniewski is silent on the recited particulars of the production well. 
Koolman teaches (c) providing a producer well between the at least two transmission line conductors (Fig 10, top figure, “producer” is located laterally between the two EM-SAGD lines) and at a greater depth than at least one of the at least two transmission line conductors to receive heated hydrocarbons via gravity (Fig 10, top figure, “producer” is located greater depth than the two EM-SAGD lines; Abstract, production occurs via “gravity drainage”), the producer well defining a longitudinal axis, each of the at least two transmission line conductors extending along the longitudinal axis (Fig 10, top figure, “producer” and the two EM-SAGD lines extend a longitudinal axis). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having the producer well with its relative positioning relative to the transmission lines as disclosed by Koolman because the arrangement of Koolman “may contribute significant enhanced oil recovery at specifically less energy consumption” (Abstract). 
Okoniewski as modified is silent on the relative lateral spacing between the transmission line and the producer. 
Bridges teaches the taper of rows of transmission conductors (Fig 5, Column 8, lines 35-39). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by tapering the conductors together further from the source as disclosed by Bridges “to improve field uniformity (and consequently, heating uniformity) further from the source” (Column 8, lines 35-39).  
As a consequence of the modification Okoniewski as modified teaches wherein a proximal end of the longitudinal axis corresponds to the proximal end of the at least two transmission line conductors (Fig 1 of Okoniewsky, Fig 5 of Bridge, the uphole end of the transmission lines), 
at at least one reference location along the length of the longitudinal axis, the first transmission line conductor being laterally spaced from the producer well by a first reference distance (Fig 1, transmission line 20 at an towards an downhole end) and the second transmission line conductor being laterally spaced from the producer well by a second reference distance (Fig 1, transmission line 22 at an towards an downhole end), and at at least a second location along the length of the longitudinal axis and distal to the reference location (Fig 1, uphole end is distal to the “at least one reference location” which has been defined above as being downhole), the first transmission line conductor being laterally spaced from the producer well by a third distance  (Fig 1, transmission line 20 at an towards an uphole end) and the second transmission line conductor being laterally spaced from the producer well by a fourth distance  (Fig 1, transmission line 22 at an towards an uphole end), at least one of the third distance being greater than the first reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the third distance would be greater than the first distance) and the fourth distance being greater to the second reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the third distance would be greater than the first distance); 
generating an electromagnetic field having a reference shape and a reference position with respect to the longitudinal axis at the at least one reference location and at least one of a second shape and a different position from the reference position at the second location, the second shape being more elongated than the reference shape (Para 0009, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position).  

Regarding claim 16, Okoniewski further teaches wherein at a third location along the length of the longitudinal axis, the first transmission line conductor is laterally spaced from the producer well by a fifth distance (Fig 1, transmission line 20 at an towards a further downhole end) and the second transmission line conductor is laterally spaced from the producer well by a sixth distance Fig 1, transmission line 22 at an towards a further downhole end), at least one of (i) the fifth distance being less than the first reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the fifth distance would be less than the first distance), and (ii) the sixth distance being less than the second reference distance (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the sixth distance would be less than the second distance), to generate an electromagnetic field having a third shape at the third location, the third shape being less elongated than the reference shape (Para 0009, the EM wave generator and transmission lines create an EM field, because of the taper towards the downhole end the EM field will have a different position from the reference position; where the prior art structure is substantially identical to the claimed invention, it stands to reason that the outcome will similarly be substantially identical).
  
Regarding claim 17, Okoniewski further teaches wherein the third location is located at one of the proximal end of the longitudinal axis for early onset of oil production and a distal end of the longitudinal axis for increasing a final recovery factor of the apparatus (Fig 1 of Okoniewski, Fig 5 of Bridges, by virtue of the taper further downhole, the third location would be towards a proximal/uphole end for early production heating).  

Regarding claim 19, Okoniewski in the embodiment relied upon is silent on wherein a shape of at least one of the transmission line conductors along the longitudinal axis comprises at least one crest.  
In an alternate embodiment Okoniewski teaches a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths. This undulation result in a crest).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Okoniewski by having a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest as disclosed by an alternate embodiment in Okoniewski because “Varying depths along the hydrocarbon formation 100 can be beneficial to enhance production. For example, the transmission line conductors 228 and 230 may be positioned higher (i.e., less depth) between the vertical pipe and lower (i.e., greater depth) around the wells to take advantage of gravity or as a result of difficulties in the deployment process of maintaining a particular depth” (Para 00170). 


Regarding claim 20, Okoniewski in the embodiment relied upon is silent on wherein a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises a plurality of crests 
In an alternate embodiment Okoniewski teaches a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths. This undulation result in a plurality of crests as seen).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the first embodiment of Okoniewski by having a shape of at least one of the transmission line conductors and the producer well along the longitudinal axis comprises at least one crest as disclosed by an alternate embodiment in Okoniewski because “Varying depths along the hydrocarbon formation 100 can be beneficial to enhance production. For example, the transmission line conductors 228 and 230 may be positioned higher (i.e., less depth) between the vertical pipe and lower (i.e., greater depth) around the wells to take advantage of gravity or as a result of difficulties in the deployment process of maintaining a particular depth” (Para 00170). 

Regarding claim 21, Okoniewski further teaches wherein at least two crests of the plurality of crests have unequal amplitudes (Fig 22, Para 00170, conductors 228, 230 have crests at reference numerals 228 which is greater than the further downhole crest).  

Regarding claim 22, Okoniewski further teaches wherein a length that each of the plurality of crests extend along the longitudinal axis is substantially equal (Fig 22, the examiner notes a number of crests are depicted, two crests such as the last two downhole-most crests or any two crests can be selected such that the limitation of being “substantially equal” along a longitudinal axis is met).  

Regarding claim 23, Okoniewski further teaches wherein the shape of each of the plurality of crests are substantially identical (Fig 22, the examiner notes a number of crests are depicted, two crests such as the last two downhole-most crests or any two crests can be selected such that the limitation of being “substantially identical” along a longitudinal axis is met).  

Regarding claim 24, Okoniewski further teaches wherein the shape of the first transmission line conductor and the shape of the second transmission line conductor each comprise at least one crest (Fig 22, Para 00170, conductors 228, 230 have varying depths and accordingly each has at least one crest as seen).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewski (WO 2017177319 A1), in view of Koolman (SPE-117481-MS), further in view of Bridges (US 4140180 A), further in view of Wheeler (US 20190017360 A1).

Regarding claim 18, Okoniewski in the present embodiment relied upon is silent on wherein a shape of the producer well along the longitudinal axis comprises at least one crest.  
	Wheeler teaches a shape of the producer well along the longitudinal axis comprises at least one crest (Para 0032, “the laterals snake or undulate up and down through the depth of a narrow play, thus collecting oil from throughout the play.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having a shape of the producer well along the longitudinal axis comprises at least one crest as disclosed by Wheeler because it would facilitate “collecting oil from throughout the play” (Para 0032).

Regarding claim 18, Okoniewski in the present embodiment relied upon is silent on wherein a shape of the producer well along the longitudinal axis comprises at least one crest.  
	Wheeler teaches a shape of the producer well along the longitudinal axis comprises at least one crest (Para 0032, “the laterals snake or undulate up and down through the depth of a narrow play, thus collecting oil from throughout the play.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Okoniewski by having a shape of the producer well along the longitudinal axis comprises at least one crest as disclosed by Wheeler because it would facilitate “collecting oil from throughout the play” (Para 0032).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676